Plaintiffs were tenants in a private dwelling owned by the defendant Edward M. Blake and managed by the landlord’s agent, Davenport Real Estate Company, Inc. At the entrance to the basement there was an iron gate, which the landlord, although not obligated to do so, agreed to repair and employed the defendant Frederic Godfrey, Inc., an independent contractor, to make the repairs. While plaintiff-wife was leaving the basement the gate fell upon her and she sues to recover damages for the injuries sustained, and her husband sues for loss of services and expenses. The complaint was dismissed as to the owner and the agent, and the jury found in favor of the plaintiffs against the independent contractor, which appeals. Judgment and order unanimously affirmed, with costs. While the independent contractor denies that it repaired the gate, there was evidence from which the jury could find that it did so and, before the repairs were completed, that its mechanic left the gate in an unsafe and dangerous condition. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.